 1   Jennifer Sun (State Bar No. 238942)
     jennifersun@jonesday.com
 2   JONES DAY
     3161 Michelson Drive, Suite 800
 3   Irvine, CA 92612.4408
     Telephone: (949) 851-3939
 4   Facsimile: (949) 553-7539
 5   Attorneys for Defendant
     EXPERIAN INFORMATION SOLUTIONS, INC.
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12   KATHERINE KING,                                   Case No. 2:19-cv-01983-WBS-AC
13                     Plaintiff,                      Hon. William B. Shubb
14          v.                                         ORDER GRANTING SECOND
                                                       STIPULATION TO EXTEND THE
15   Experian Information Solutions, Inc.; Equifax     DEADLINE TO RESPOND TO THE
     Information Services, LLC; TransUnion,            COMPLAINT
16   LLC, Wells Fargo Bank, N.A.,
                                                       Complaint filed: October 1, 2019
17                     Defendants.
18

19          Pursuant to the joint stipulation between Plaintiff Katherine King (“Plaintiff”) and

20   Defendant Experian Information Solutions, Inc. (“Experian”), the deadline for Experian to

21   answer, object, or otherwise respond to Plaintiff’s Complaint, is extended from November 21,

22   2019, up through and including December 23, 2019.

23          IT IS SO ORDERED.

24   DATED: November 19, 2019
25
                                           _______________________________________
26                                         MORRISON C. ENGLAND, JR.
                                           UNITED STATES DISTRICT JUDGE
27

28
                                                                                                  ORDER
                                                                          Case No. 2:19-cv-01983-WBS-AC
